Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 16 with the instant application on 5 May 2020.  In a Preliminary Amendment filed on the same day, Applicants amended claims 3 – 8 and 10 – 16, and added new claims 17 and 18.  Consequently, claims 1 – 18 are available for substantive examination.
Requirement for Restriction/Election 
Restriction is required pursuant to 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant are required, in a Response to this Action, to elect a single invention to which the claims must be restricted.
	I.	Claims 1 – 14, 17, and 18, directed to a dosage form comprising a first film layer and a second film layer arranged over the first film layer, the layers comprising a water-soluble polymer, the layers being interconnected to form at least one cavity, the cavity being filled with an active ingredient.
	II.	Claims 15 and 16, directed to a method for producing a dosage form comprising the steps of positioning first and second film layers, one over the other, fastening the first film layer to the second film layer, and providing an active ingredient between the layers.

As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention may be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature of the inventive groups identified above is considered to be a dosage form comprising a first film layer and a second film layer arranged over the first film layer, the layers being interconnected to form a cavity, the cavity filled with an active ingredient.
In the instant case, the identified common features cannot be considered “special” in light of the teachings of the prior art.  Specifically, US 2013/0017235 A1 to Nogami, E., published 17 January 2013, identified on the Information Disclosure Statement filed 5 May 2020, cite no. 1 (USPATAPP) (“Nogami ‘235”), discloses a film-shaped, orally administered agent comprising a drug-containing layer and two water-swellable, gel-forming layers provided on both faces of the drug-containing layers (see Abstract; see also ¶[0022]), wherein the water-swellable, gel-forming
layers comprise  a water-swellable gel-forming agent, a film-forming agent, and a polyvalent metal compound (see ¶[0023]), wherein the layers comprise polyvinyl alcohol (see ¶[0028]), wherein the drug in the drug-containing layer is not particularly limited provided it is a drug that can be orally administered (see ¶[0078]), wherein the water-swellable gel-forming agents include carboxyvinyl polymers, starches and derivatives thereof, agar, alginic acid, arabinogalactan, galactomannan, cellulose and derivatives thereof, carrageen, dextran, tragacanth, gelatin, pectin, hyaluronic acid,, gellan gum, collagen, casein, and xanthan gum (see ¶[0087]), and wherein, as long as water-swellable gel-forming layers are provided as outermost layers of the orally administered agent, the layers are provided preferably over the whole of the faces of the dosage form (see ¶[0101]).  Although the reference does not specifically characterize the outer layers as comprising “water-soluble” polymers, the Examiner notes that the reference discloses the use of polymeric species that are the same as those disclosed by Applicants, such as polyvinyl alcohol, gelatin, and the like.
Applicants are advised that the Response to this Requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143), and (ii) identification of the claims encompassing the elected invention.    
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder
The Action has required restriction between product and method claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Election of Species 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
The genera comprising these species are as follows: 
(a)	water-soluble polymer		(see claim 7); and 
(b)	plasticizer and/or humectant		(see claim 17).
Applicants are required, in a Response to this Action, to elect a single species from each of the genera identified above to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the regard, Applicants are required, consistent with the claims and the specification, elect a species that is a unique chemical entity, rather than a sub-genus of the identified genera.  For example, referring to claim 17, election of propylene glycol from the genus of plasticizer/humectant would be appropriate, whereas election of a citric acid ester would be inappropriate as being a sub-genus that comprises a number of esters with citric acid.  The Response must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim is generic:  claim 1.
Correction of Inventorship
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619